Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to IDS
This Corrected Notice Of Allowance is to acknowledge the information disclosure statement (IDS) submitted by applicant on 06/07/2021, which was filed after the Notice of Allowance dated 04/30/2021, before payment of Issue Fee.  The submission is in compliance with the provisions of QPIDS Path 1.  Accordingly the IDS has been thoroughly reviewed by the examiner, namely the references:
Shin 	US 2018/0224701
Saneto US 2016/0170262
Saneto US 2016/0154275
Saneto US 2016/0147101
Wang 	 US 2015/0346536
Suzuki US 2015/0070628
Park 	 US 2006/0240286

Liu 	CN 108831317
Fan 	CN 107424524
Liang 	CN 106527008
Yang 	CN 108766273

Lee 	EP 3109543

Allowable Subject Matter
Claims 1-4 and 7-22 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The primary reason for the allowance of the independent claims 1, 14 is the inclusion of the limitation 
“…wherein the display substrate further comprises a target color filter layer located between the transflective layer and the base substrate, and the target color filter layer is configured to absorb the light in the first wavelength range; wherein the QD structure comprises a red QD block and a green QD block, and the target color filter layer comprises color filter blocks which are in a one-to-one correspondence with the QD blocks comprised in the QD structure, and each color filter block is configured to transmit light emitted by a corresponding QD block and absorb light in a different color from the light emitted by the corresponding QD block.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claims 1, 14. Claims 2-4 and 7-20 are also allowed due to their virtue of dependency.
The primary reason for the allowance of the independent claim 21 is the inclusion of the limitation 
“…wherein the QD structure is configured to emit light in a second wavelength range under excitation by light in a first wavelength range, the second wavelength range is outside the first wavelength range, and the transflective layer is configured to reflect the light in the first wavelength range and transmit the light in the second wavelength range; wherein the light in a second wavelength range is excited light, and the light in a first wavelength range is light used for excitation, when the light used for excitation is provided form a side, away from the transflective layer, of the QD structure, a part of the light used for excitation transmitted through the QD structure is reflected by the transflective layer to the QD structure, and then is used to excite the QD structure to emit the excited light; wherein the display substrate further comprises a planarization layer located in the same layer as the QD structure, and a thickness of the planarization layer is equal to a sum of a thickness of the QD structure and a thickness of the transflective layer.”
The prior art does not teach or suggest these limitations in combination with the other limitations of claim 21. Claim 22 is also allowed due to virtue of dependency.
Lin et al. US 2019/0325791, Jiang et al. US 2004/0095531 and Dai et al. CN 110221477 are silent as of the specific limitations. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG NGUYEN whose telephone number is (571)270-3421.  The examiner can normally be reached on 7:00AM - 4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/SANG V NGUYEN/
Primary Examiner, Art Unit 2871